CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Phoenix International Ventures, Inc. (“the Company”) on Form 10-Q for the period endedMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (“the Report”), I, Teja N. Shariff, Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Report fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. May 23, 2011 By: /s/ Teja N. Shariff Teja N. Shariff Chief Financial Officer
